OPINION
By WASHBURN, J.
After carefully reading the record and considering it, we are unanimously of the opinion that reasonable minds could reasonably reach but one conclusion, and that is that the husband of Thelma Gipson did not receive any injury in the course of and arising out of his employment which had any causal effect upon or connection with his death.
This conclusion seems so plain to us that we think it would be impossible for any unbiased person to come to any other conclusion, and therefore the judgment in this case is reversed, and final judgment entered for the plaintiff in error.
FUNK, PJ, and STEVENS, J, concur in jugdment.